      Case: 1:20-cv-00239-ACL Doc. #: 1 Filed: 11/13/20 Page: 1 of 9 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI

GEORGE CHANCE,                                       )
                                                     )
        Plaintiff,                                   )
vs.                                                  )
                                                     )       Case No.: 1:20-cv-00239
HOLCIM (US) INC.,                                    )
    Serve:                                           )
    The Corporation Company                          )
    120 S Central Ave.                               )
    Clayton, MO 63105                                )      JURY TRIAL DEMANDED
                                                     )
        Defendant.                                   )

                     PLAINTIFF’S COMPLAINT
FOR VIOLATIONS OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT, AND
    THE FAMILY MEDICAL LEAVE ACT, AND DEMAND FOR JURY TRIAL


        COMES NOW, Plaintiff George Chance, by and through his attorneys, and for his

Petition for Violations of the Age Discrimination in Employment Act of 1967 and the Family

Medical Leave Act against Defendant Holcim (US) Inc., states:

                                     NATURE OF THE CLAIMS

        1.     This is an action for monetary damages, pursuant to the Age Discrimination in

Employment Act, 29 U.S.C. § 621, et seq. (“ADEA”) and the Family and Medical Leave Act of

1993, 29 U.S.C. §§2601, et seq. (“FMLA”) to redress Defendant’s unlawful employment

practices against Plaintiff, including discrimination and harassment because of Plaintiff’s age and

interference with Plaintiff’s lawful use of the FMLA and retaliation leading to his unlawful

termination.



                                    JURISDICTION AND VENUE




                                                1
    Case: 1:20-cv-00239-ACL Doc. #: 1 Filed: 11/13/20 Page: 2 of 9 PageID #: 2




        2.     This Court has jurisdiction over the claims brought under federal law pursuant to

28 U.S.C. §§ 1331 and 1343.

        3.     This Court also has jurisdiction over Plaintiff’ claims for declaratory and

injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

        4.     Venue over Plaintiff’ claims is proper in the Eastern District of Missouri because

Defendant resides in the Eastern District of Missouri within the meaning of 28 U.S.C. § 1391

and because the events, acts, and omissions giving rise to Plaintiff’s claims occurred in the

Eastern District of Missouri.

                                         THE PARTIES

          5.   Plaintiff, George Chance is an individual who is and was at all times herein after

mentioned, a resident of the State of Missouri.

          6.   Defendant Holcim (US) Inc. (hereinafter “Holcim”) is a corporation that regularly

conducts business in St. Genevieve County, Missouri.



                              FACTS COMMON TO ALL COUNTS

        7.     Plaintiff restates and incorporates as though fully stated herein, all previous

paragraphs of his Petition.

        8.     Defendant Holcim commonly conducts business under the name LarargeHolcim

(US).

        9.     The events outlined herein occurred in St. Genevieve County, Missouri.

        10.    Holcim operates a cement production plant in St. Genevieve County, Missouri.

        11.    Plaintiff worked at a quality control technician at the cement production plant

operated by the Defendant Holcim in St. Genevieve County, Missouri.


                                                  2
    Case: 1:20-cv-00239-ACL Doc. #: 1 Filed: 11/13/20 Page: 3 of 9 PageID #: 3




        12.     Plaintiff was born in 1945 and was the oldest worker at the plant.

        13.     Management at the plant referred to Plaintiff as the “old guy”.

        14.     Holcim management wanted to know when Plaintiff planned to retire.

        15.     The defendant’s production manager commented that they would the plaintiff’s

position to a younger worker when the “old guy” retired, referring to plaintiff.

        16.     In the fall of 2019, approximately September or October, Holcim management

pressured Plaintiff to let them know when he would retire.

        17.     Plaintiff responded to the management’s inquiry that he may retire in six months

after he received the profit sharing payment.

        18.     Plaintiff did not wish to retire, however he felt pressured by management to tell

them he would.

        19.     In December 2019 Holcim management issued plaintiff a reprimand and

suspended him for five days purportedly because he was fishing in a stream adjacent to the plant.

        20.     Management rarely suspended employees and when they did, was only for three

days.

        21.     Other employees fished in the stream adjacent to the plant without reprimand.

        22.     On or about March 15, 2020 Plaintiff told management that he probably would

not retire for at least another year.

        23.     On or about March 23, 2020, Plaintiff had to leave work to treat a serious health

condition.

        24.     Plaintiff notified the highest-ranking employees he could find that he was leaving

work to treat a serious health condition.




                                                 3
    Case: 1:20-cv-00239-ACL Doc. #: 1 Filed: 11/13/20 Page: 4 of 9 PageID #: 4




        25.       Defendant Holcim suspended Plaintiff on March 23, 2020 purportedly because

Plaintiff left work without telling a manager.

        26.       Defendant Holcim terminated Plaintiff on March 26, 2020.

        27.       Defendant Holcim replaced Plaintiff with a younger worker.

        28.       Defendant Holcim treated younger workers more favorably than Plaintiff.

        29.       Defendant Holcim did not follow its own policies regarding employee discipline

with Plaintiff.

        30.       Defendant Holcim reprimanded plaintiff more severely than similarly situated

younger workers.

        31.       Plaintiff filed a charge of discrimination with the Equal Employment Opportunity

Commission (“EEOC”) on or about April 16, 2020, Charge No. 560-2020-01520.

        32.       Plaintiff received a right to sue letter from the EEOC

        33.       Plaintiff will incur costs and attorney’s fees in prosecuting this action against the

Defendant.



COUNT I – VIOLATIONS OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT.

    34. Plaintiff restates and incorporates as though fully stated herein, all previous and

        subsequent paragraphs of his Petition.

    35. At all relevant times, Plaintiff was over 40 years of age and thus is protected under the

        ADEA, 29 U.S.C. § 631.

    36. Plaintiff was at all times relevant herein a member of a “Protected Group” of individuals

        under the ADEA within the meaning of 29 U.S.C. § 631(a) in that he was an individual

        over the age of 40.



                                                    4
    Case: 1:20-cv-00239-ACL Doc. #: 1 Filed: 11/13/20 Page: 5 of 9 PageID #: 5




   37. Defendant is an employer within the meaning of 29 U.S.C. § 630(b).

   38. 29 U.S.C. § 623 states, in part:

         (a)   Employer Practices. It shall be unlawful for an employer -- (1) to fail or refuse to

         hire or to discharge any individual or otherwise discriminate against any individual

         with respect to his compensation, terms, conditions, or privileges of employment,

         because of such individual’s age . . .

         (d) Opposition to unlawful practices; participation in investigations, proceedings, or

         litigation. It shall be unlawful for an employer to discriminate against any of his

         employees or applicants for employment, for an employment agency to discriminate

         against any individual, or for a labor organization to discriminate against any member

         thereof or applicant for membership, because such individual, member or applicant for

         membership has opposed any practice made unlawful by this section, or because such

         individual, member or applicant for membership has made a charge, testified, assisted,

         or participated in any manner in an investigation, proceeding, or litigation under this

         chapter.

       39.     Defendants violated the ADEA by harassing and discriminating against Plaintiffs

with respect to the terms and conditions of his employment.

       40.     Defendant treated Plaintiff less favorably than younger employees.

       41.     Defendant retaliated against Plaintiff for his complaints of discrimination.

       42.     Defendant discriminated against plaintiff because of his age.

       43.     Plaintiff is an “aggrieved person” within the meaning of § 626 of the Act and has

suffered damage for which he is entitled to legal and to equitable relief as provided in the Act, 29

U.S.C. § 626(b) and (c) and under the FLSA, 29 U.S.C. § 216.



                                                  5
    Case: 1:20-cv-00239-ACL Doc. #: 1 Filed: 11/13/20 Page: 6 of 9 PageID #: 6




        44.     Plaintiff is entitled to legal and equitable relief including compensatory damages

sufficient to make Plaintiff whole for all losses suffered as a result of Defendant’s unlawful

discrimination, liquidated damages and to restore to him all seniority, pension and other benefits

he would have had but for the unlawful discrimination and retaliation is necessary and

appropriate relief and will effectuate the purposes of the ADEA.

        45.     Defendant’s violation of the ADEA was willful so as to subject Defendant to

liability for liquidated damages under 29 U.S.C. § 626(b) and 29 U.S.C. § 216 in an amount

equal to Plaintiff’s monetary damages.

        46.     Plaintiff is entitled to preliminary and permanent equitable and injunctive relief,

including, but not limited to, reinstatement, all seniority, benefits, back pay, and front pay.

        47.     Plaintiff has been damaged and suffered economic harm in the form of, but not

limited to, lost wages and benefits, out-of-pocket expenses and monetary loss as well as non-

economic damages all of which they are entitled to recover from Defendants plus pre-judgment

interest, attorneys’ fees and costs.

        48.     The actions of Defendants were done in reckless indifference to Plaintiff’s

federally protected rights and Plaintiff is therefore entitled to recover punitive damages and

exemplary damages

        WHEREFORE, the Plaintiff George Chance prays this court after a trial, for which a

jury is hereby demanded, to find that the Defendant Holcim has violated the rights of the

Plaintiff as set forth above; that a Judgment be entered ordering Defendant to make Plaintiff

whole for the loss of income he has suffered as a result of the unlawful acts of harassment,

discrimination, and retaliation, including back pay from the time of the unlawful harassment and

discrimination with interest thereon and fringe benefits, front pay, compensatory damages,



                                                  6
    Case: 1:20-cv-00239-ACL Doc. #: 1 Filed: 11/13/20 Page: 7 of 9 PageID #: 7




punitive damages and liquidated damages in the maximum amount allowed by law, to order that

the defendant reinstate Plaintiff, and other affirmative relief necessary to eradicate the effects of

Defendant’s unlawful employment practices, in an amount to be determined at trial, in excess of

$25,000.00; Allow Plaintiff the costs of this action, including reasonable attorney fees and

expenses incurred; for interest on all amounts awarded, Grant such additional and affirmative

relief as the Court may deem just and proper.



         COUNT II – VIOLATIONS OF THE FAMILY MEDICAL LEAVE ACT

       49.     Plaintiff restates and incorporates as though fully stated herein, all previous and

subsequent paragraphs of her Petition.

       50.     This Count is authorized and instituted under the Family and Medical Leave Act,

29 U.S.C. § 2615 & 2617 (“FMLA”).

       51.     Defendant intentionally engaged in unlawful employment practices in violation of

FMLA, including interfering with the Plaintiff’s exercise of his rights under the FMLA, and

retaliating against him for exercising his rights under the FMLA, by practices including

suspending and terminating him

       52.     Defendant acted with malice and reckless indifference to the rights of Plaintiff.



       WHEREFORE, Plaintiff George Chance prays this honorable court enter Judgment

against the Defendants and in favor of the Plaintiff, to award the Plaintiff actual damages in the

amount determined at trial but in excess of $25,000.00, for nominal damages in the event no

actual damages are found, for back pay, front pay, for lost benefits, for punitive damages,

liquidated damages in an amount equal to his actual damages, for interest, for his costs and



                                                  7
    Case: 1:20-cv-00239-ACL Doc. #: 1 Filed: 11/13/20 Page: 8 of 9 PageID #: 8




attorney’s fees, for damages for past and future mental anguish, inconvenience, loss quality of

life, and pain and suffering, for interest on all amounts, and for such other and further relief as

the Court deems just and proper.



       WHEREFORE, the Plaintiff George Chance prays this court after a trial, for which a

jury is hereby demanded, to find that the Defendant Holcim has violated the rights of the

Plaintiff as set forth above; that a Judgment be entered ordering Defendants to make Plaintiff

whole for the loss of income she has suffered as a result of the unlawful acts of harassment,

discrimination, and retaliation, including back pay from the time of the unlawful harassment,

discrimination, and retaliation with interest thereon and fringe benefits, front pay, compensatory

damages, damages for past and future mental anguish, inconvenience, loss quality of life, and

pain and suffering, punitive damages in the maximum amount allowed by law, to order that the

defendant grant Plaintiff Emeritus Professor status, and other affirmative relief necessary to

eradicate the effects of Defendant’s unlawful employment practices, in an amount to be

determined at trial, in excess of $25,000.00; Allow Plaintiff the costs of this action, including

reasonable attorney fees and expenses incurred; for interest on all amounts awarded, Grant such

additional and affirmative relief as the Court may deem just and proper.



                                DEMAND FOR A JURY TRIAL

       Plaintiff, through counsel, respectfully requests a trial by jury on all issues.

                                               Respectfully submitted,

                                               KASPER LAW FIRM, LLC

                                               By: /s/ Kevin J. Kasper
                                               Kevin J. Kasper, #52171

                                                  8
Case: 1:20-cv-00239-ACL Doc. #: 1 Filed: 11/13/20 Page: 9 of 9 PageID #: 9




                                 Ryan P. Schellert, #56710
                                 3930 Old Hwy 94 South - Suite 108
                                 St. Charles, MO 63304
                                 Ph: 636-922-7100
                                 Fax: 866-303-2874
                                 Email: KevinKasper@KasperLawFirm.net
                                 Email: RyanSchellert@KasperLawFirm.net
                                 ATTORNEYS FOR PLAINTIFF




                                    9
